NOTE: This order is nonprecedential.


  Wniteb ~tate~ (!Court of §ppeaI~
      for !be jfeberaI (!Circuit

             SALVATORE F. STALLONE,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7036


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-3988, Judge Alan G.
Lance, Sr.


                     ON MOTION


                       ORDER
     Upon review of this recently docketed appeal, it ap-
pears that Salvatore F. Stallone's appeal was not timely
filed.
    On October 7, 2011, the United States Court of Ap-
peals for Veterans Claims entered judgment in Stallone's
case. According to the court's docket sheet, that court
STALLONE      v. DVA                                                 2


received Stallone's notice of appeal on December 8, 2011,
62 days after the date of judgment.
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment. See 38 U.s.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT Is ORDERED THAT:
      (1) Stallone is directed to show cause, within 30
days of the date of filing of this order why this appeal
should not be dismissed as untimely. The Secretary of
Veterans Affairs may also respond within that time.
        (2)     The briefing schedule is stayed.
                                       FOR THE COlffiT


   JAN 092012                            lsI Jan Horbaly
         Date                           Jan Horbaly
                                        Clerk
                                                           FILED
                                                   u.s. COURT OF APPEAlS FOR
                                                     THE FEOERAL CIRCUIT
cc: Peter J. Meadows, Esq.
    Jeanne E. Davidson, Esq.                           JAN 092012
s24                                                      JAN HORBAlY
                                                            CLERK